DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 12/02/2020 and 03/01/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Derosa et al. (WO 2017/023644 A2 cited in IDS).

Regarding claims 1-6, 8, 9, and 11, Derosa et al. disclose an interlayer structure (interlayer film) comprising a first layer 120 disposed between a second layer 122 and a third layer 124 (see Figure 2 and paragraph 0045). The first layer comprises a first polymer produced by the polymerization of one or more monomers having the formula I such as phenoxyethoxyethylacrylate, i.e. (meth)acryloyl monomer having an aromatic skeleton and isobornyl acrylate, i.e. (meth)acryloyl monomer having an alicyclic skeleton (see paragraphs 0045 and 0069). In one or more embodiments, the first polymerization is a polymerization product of isobornyl acrylate in an amount of about 5 to about 25 wt% and phenoxyethoxyethylacrylate in an amount of about 75 to about 95 wt% (see paragraph 0071, page 20, lines 1-4). Accordingly, the amount of cyclic skeleton-containing (meth)acryloyl monomer is 100 wt%. The first polymer can comprise plasticizers (see paragraph 0068). The second layer and the third layer can comprise polyvinyl butyral, ethylene-vinyl acetate, etc., i.e. thermoplastic resin (see paragraph 0045). Further, the interlayer structure is laminated between a first substrate 110 and a second substrate 130, wherein the first substrate and the second 
In light of the overlap between the claimed interlayer film and laminated glass and that disclosed by Derosa et al., it would have been obvious to one of ordinary skill in the art to use a interlayer film and laminated glass that is both disclosed by Derosa et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Derosa et al. (WO 2017/023644 A2 cited in IDS) as applied to claims 5 and 8 above, further in view of Yamamoto et al. (US 2013/0149503 A1).

Regarding claims 7 and 10, Derosa et al. disclose the interlayer structure as set forth above. Derosa et al. do not disclose the second layer contains a plasticizer and the third layer contains a plasticizer.
Yamamoto et al. disclose an intermediate film comprising an intermediate layer 4 (i.e. first layer) between a first surface layer 2 (i.e. second layer) and a second surface layer 3 (i.e. third layer), wherein the first surface layer 2 and second surface layer 3 contain a thermoplastic resin such as polyvinyl acetal resin and a plasticizer (see Figure 1 and paragraph 004). A combination use of a polyvinyl acetal resin and a plasticizer further improves the adhesiveness of the intermediate film to a component for laminated glass, wherein the component for the laminated glass can be glass (see paragraphs 0041 and 0099).
  In light of motivation for using polyvinyl acetal resin in combination with plasticizer disclosed by Yamamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use plasticizer in the second layer and the third layer of Derosa et al. in order to improve adhesiveness to first and second substrates made of glass, and thereby arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                          
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787